evidentiary rulings, as those rulings are discretionary" and defendant may
                appeal if convicted); Hardin v. Griffin, 98 Nev. 302, 304, 646 P.2d 1216,
                1217 (1982) (observing that challenges to admissibility of evidence on
                constitutional grounds "should be made in a motion to suppress evidence,
                and review of the district court's ruling may be sought following trial and
                conviction"). Accordingly, we deny the petition. See NRAP 21(b).
                            It is so ORDERED.'




                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Oronoz & Ericsson
                      Brown Law Office
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       "The petition includes a request for a stay of the trial scheduled for
                July 15, 2013. Because such a request must be made in separate motion
                that complies with NRAP 27 and explains why a stay is warranted,
                petitioner's request is improper. Nevertheless, considering our decision,
                we deny petitioner's request as moot.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A